DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11, 16, & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Russin, Sr. et al. (US 2020/0179641 A1).
With regard to claims 1 & 16, Russin, Sr. et al. teach a weighted blanket comprising a bottom layer (104) formed of fabric (Applicant’s “fabric layer”) (paragraphs [0021] & [0029], Fig. 2), adhesive  for joining the multiple layers of the blanket (“adhesion layer”) (paragraph [0030]), and an inner layer (110) providing weight to the blanket (“weighted layer”) (paragraphs [0021] & [0026], Fig. 2).

    PNG
    media_image1.png
    257
    137
    media_image1.png
    Greyscale

With regard to claim 11, Russin, Sr. et al. teach the blanket comprises a top layer (102) (Applicant’s “cover on opposite side of the weighted layer and the adhesion layer form the fabric layer”).
With regard to claim 19, as shown in Fig. 3 below, the weighted layer (110) extends substantially across the fabric layer.

    PNG
    media_image2.png
    432
    468
    media_image2.png
    Greyscale


Claim(s) 1, 11, 16, & 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nilsson  et al. (US 2020/0236907 A1).
With regard to claims 1 & 16, Nilsson et al. teach a weighted blanket comprising a first textile layer (11) (Applicant’s “fabric layer”) and a plurality of weight elements arranged as a layer (2) (Applicant’s “weighted layer”) (paragraph [0009] & Fig. 1). The weight layer may be fixated to the textile layers by gluing (i.e. an adhesion layer) (paragraphs [0011] & [0065]).

    PNG
    media_image3.png
    379
    513
    media_image3.png
    Greyscale

With regard to claim 11, Nilsson et al. teach a second textile layer (12) (Applicant’s “cover on opposite side of the weighted layer and the adhesion layer form the fabric layer”).
With regard to claim 19, as shown in Fig. 1 above, the weighted layer (2) extends substantially across the fabric layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Russin, Sr. et al., as applied to claim 1 above, and further in view of Chen (US 2004/0072942 A1).
Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., as applied to claim 1 above, and further in view of Chen (US 2004/0072942 A1).
With regard to claim 2, Russin, Sr. et al. fail to teach the composition of the adhesion layer.
Chen teaches adherent gels (characterized as “adhesive gels” for adhering to substrates (paragraph [0093])) composed of polyurethane elastomer material (paragraph [0143]). The gels adhere to fabric substrates by interlocking (paragraph [0063] & [0082]). Elastomer adherent gels have high tear resistance, high fatigue resistance, and high stress rupture (paragraph [0004]).
Therefore, based on the teachings of Chen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use an elastomeric gel for the adhesive used in the weighted blanket because elastomer gel adherents have been shown to have high tear resistance, high fatigue resistance, and high stress rupture.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Russin, Sr. et al., as applied to claim 1 above, and further in view of Clark (US 2021/0093104 A1).
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., as applied to claim 1 above, and further in view of Clark (US 2021/0093104 A1).
With regard to claim 3, Russin, Sr. et al. teach a base polymer material of the inner layer 110 (“weighted layer”) may be formed of known elastomers, such as thermoplastic elastomers (TPE), styrene ethylene butylene styrene (SEBS), thermoplastic polyurethane (TPU), a thermoplastic rubber (TPR), a cured rubber, or a silicone (paragraph [0024]). Russin, Sr. et al. are silent with regard to the base polymer of the weighted layer is a gel.
Nilsson et al. teach the weight elements may be plastic materials (paragraph [0054]), but do not explicitly teach the plastic materials are elastomer gels.
Clark teaches a weight blanket comprising a cooling gel (weight) composed of polyurethane (elastomer) gel is flexible and transfers heat from the body to the room acting as a heat sink (paragraphs [0006] & [0024]).
Therefore, based on the teachings of Clark, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a polyurethane (elastomer) gel for the weight material of the weighted blanket because it is flexible and will act as a cooling material, transferring heat from a person’s body to the room, acting as a heat sink.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Russin, Sr. et al. & Clark, as applied to claim 3 above, and further in view of Chen (US 2004/0072942 A1).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. & Clark, as applied to claim 3 above, and further in view of Chen (US 2004/0072942 A1).
With regard to claim 4, Russin, Sr. et al. & Nilsson et al. fail to teach the adhesion layer and the weighted layer comprise the same material.
As discussed above for claim 3, Williams teach a silicone elastomer weighted material for a weighted blanket.
Chen teaches adherent gels composed of polyurethane elastomer material (paragraph [0143]). The gels adhere to fabric substrates by interlocking (paragraph [0063] & [0082]). The polyurethane elastomer gel can be interlocked with urethane substrates (paragraph [0253]).
Therefore, based on the teachings of Chen, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the weighted material and the adhesive elastomeric gel to be composed of the same elastomeric material (e.g. urethane) because the adhesive polyurethane elastomeric gel interlocks well with other urethane materials.
Claim(s) 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. & Clark, as applied to claim 3 above.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., as applied to claim 16 above.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al., as applied to claim 16 above.

With regard to claim 5, Nilsson et al. do not explicitly teach glue (adhesion layer) extends substantially across the fabric layer. 
However, Nilsson et al. teach an embodiment in which the weighted compartments are joined by different types of seams (stitching) (24 of Fig. 5b below & paragraph [0064]). It would have been obvious to one of ordinary skill in the art to use any type of known method of joining the compartments, besides stitching, such as adhesive. Nilsson teaches in paragraph 65 adhesives can be used. As shown in Fig. 5b below, the seams (adhesive) extends substantially across the fabric layer, only partially covering the fabric.

    PNG
    media_image4.png
    335
    276
    media_image4.png
    Greyscale

With regard to claim 6, as shown in Fig. 5b above, Nilsson et al. teach the seams (adhesion layer) is configured as elongated elements.
With regard to claim 7, as shown in Fig. 5b above, Nilsson et al. teach the seams (adhesion layer) configured as elongated elements extends substantially across the fabric layer.
With regard to claim 8, Nilsson et al. teach the seams (adhesive) are formed having a curved extension (Applicant’s “winding configuration”) (paragraph [0064]).
With regard to claim 9, as shown in Fig. 5b above, the seams (24)(adhesion layer) covers at most half of an area of the fabric layer.
With regard to claim 10, as shown in Fig. 5b above, the seams (24)(adhesion layer) covers at most one fourth of an area of the fabric layer.
With regard to claim 17, Nilsson et al. do not explicitly teach glue (adhesion layer) comprises a plurality of adhesin features as an elongated element, with the plurality of adhesion features being arranged generally parallel to one another
However, Nilsson et al. teach an embodiment in which the weighted compartments are joined by different types of seams (stitching) (24 of Fig. 5b below & paragraph [0064]). It would have been obvious to one of ordinary skill in the art to use any type of known method of joining the compartments, besides stitching, such as adhesive. As shown in Fig. 5b above, the seams (24) (adhesion layer) comprises defining each of the plurality of adhesion features as an elongated element, with the plurality of adhesion features being arranged generally parallel to one another.

Claim(s) 5 – 7 & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Russin, Sr. et al. & Clark, as applied to claim 3 above, and further in view of Rojas (U.S. Patent No. 4,839,934).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Russin, Sr. et al., as applied to claim 16 above, and further in view of Rojas (U.S. Patent No. 4,839,934).
With regard to claim 5, the references cited above fail to teach wherein the adhesion layer extends substantially across the fabric layer, only partially covering the fabric.
With regard to claim 6, the references cited above fail to teach the adhesion layer comprises elongated elements.
With regard to claim 7, the references above fail to teach each elongated element of the elongated elements of the adhesion extends substantially across the fabric layer
With regard to claim 9, the references cited above fail to teach the adhesion layer covers at most half of an area of the fabric layer.
With regard to claim 10, the references cited above fail to teach the adhesion layer covers at most one fourth of an area of the fabric layer.
With regard to claim 17, the references cited above fail to teach applying the adhesion layer comprises defining each of the plurality of adhesion features as an elongated element, with the plurality of adhesion features being arranged generally parallel to one another.
Rojas teach a multiple component comforter quilt comprising latching tape (35) (adhesion layer comprising elongated elements) for preventing the insulator pad 20 from slipping out of compartments 31 or 62 (Col. 4, Lines 39 – 61), which extends substantially across the fabric layer and generally parallel to one another other, as shown in Fig. 7 below. As can be seen from Fig. 7 below, the adhesive tape covers less than one fourth of the fabric layer.

    PNG
    media_image5.png
    249
    324
    media_image5.png
    Greyscale

Therefore, based on the teachings of Rojas et al., it would have been obvious to one of ordinary skill in the art to form the adhesive layer of Russin, Sr. et al. as elongated elements extending substantially across the length of a blanket for preventing the components within the blanket from slipping out of their designated compartments.

Allowable Subject Matter
Claims 8, 18, & 20 – 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 8, 12 – 15, & 18, the closest prior art fails to weighted features of a blanket with a winding configuration.
With regard to claim 20, Chen teaches sufficiently high temperature of the molten gelatinous elastomer composition is needed to sufficiently fuse or nearly fuse with plastic, glass, ceramic, or certain metals (paragraph [0091]). Gels can be applied hot or at room temperature to various substrates, including synthetic fibers, fabric, plastic, synthetic resin, and the like (paragraph [0097]). Chen fails to teach applying the adhesive elastomer gel to a first substrate material (e.g. fabric) at a higher first temperature than applying a second substrate material (e.g. plastic, urethane) to said adhesive elastomer gel.
Claim 21 is dependent on claim 20 and therefore also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781